        Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 1 of 8

                                                                        usocsoNY                         .
                                   '                                     oocuMENT         1FILE\ 1
UNITED STATES D STRITCT COURT
SOUTHERN D~ST CT ?F NEW YORK
                                                                         ·ELECTRONICALL .               !
   -    ----------------- ------1 ----------------------------- X        DOC#:      -----ii-rt;;:""-
 TYRONE SIMMON                                                            DATE Fl LED:__ll....\.+lH-1--t:::::: ~ '.

                                        Petitioner,                 ORDER DENYING PETI
            -agail).st-                                             FOR HABEAS CORPUS
                     :             '
 UNITED STATES O AMERICA,                                           16 Civ. 4797 (AKH)
                                                                    08 Cr. 1133 (AKH)
                     :                  Respondent.
             --- -1-- -- - --------------------------------- X
                     '
                     I        ;    •

ALVIN K. HEL4ERS EIN, U.S.D.J.:                                                                     i
                                                                                                    I
                                                                                                    I


                   Ptjtitio er T~rone Simmons filed this petition on June 22, 2016, pursuant;               28
                     '                                                                              I


U.S. C. § 225 5,   ~ vac te hi~ conviction for brandishing a firearm in furtherance of a "er· i Ie of
violence," in vio~atio of 1~ U.S.C. § 924(c)(l)(A)(ii). See ECF No. 1. Petitioner argu !ishat his
                     I                                                                              I
                                   '                                                                I
conviction was predic ted,upon a charge of conspiracy to commit a Hobbs Act robbery,                        d that
                     :        '•                                                                    !



this predicate has bee held invalid by the Supreme Court and the Second Circuit.

also argues that~ cha ge of attempt to commit a Hobbs Act robbery, a crime to which h
                     '
pleaded guilty, canno act ·a,s a § 924(c) predicate.
                                   1
                   The pe ition is denied. Petitioner pleaded to brandishing a firearm in fu
                     '             1                                                                '
                     :
of an attempt to co        it a Bobbs Act robbery, and attempt remains a valid § 924(c) pre. i ate.
                     I


                                                 Background

                   Qn Se tember 15, 2010, Petitioner was charged in a three-count inform i n (the
                     '                                                                              I'

                     I
"Information") with ( ) conspiracy to commit Hobbs Act robbery, see 18 U.S.C. § }95 ( ); (2)

attempted Hobbs ActlRoqbery, see id.; and (3) carrying and use of a firearm in further : e of

both the charge~ Hobbs A~t conspiracy and Hobbs Act attempt, see 18 U.S. C. § 92}(c) I). See
                                                                                               I
 8-cr-1133, ECF No. 1. A_s to the charged attempt, the Information alleged:

         On or abput J     ly 14, 2007, in the Southern District ofNew York, Tyrone            I
         Simmons, the      defendant, unlawfully, and knowingly did attempt to commit I
         robbery, :as th   t term is defined in Title 18, United States Code, Section I
         195l(b)(!l),      d would thereby have obstructed, delayed, and affected commerc
                     I                                                                         '
,r;:•
        '            Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 2 of 8

                                                                                                    I
                   and the movem nt of articles and commodities in commerce, as that term is I
                   defined in!Title 18, United States Code, Section 1951(b)(3), to wit, Simmons,! ,
                   along wit~ othe s not named as defendants herein, attempted to commit an armed:
                   robbery of a su pected narcotics trafficker ...
                                                                                                    I     :
            8-cr-1133, ECF No. 81, at 4. As to the charged§ 924(c) offense, the Information chirge':
                                                                                                          :
                   From in or abo t July 2007 through in or about December 2007, in the South rn .
                                                                                                    f
                   District of, Ne York, Tyrone Simmons, the defendant, unlawfully, willfully, I an '
                   knowingly, dur ng and in relation to crimes of violence for which he may be 1
                   prosecuted in a court of the United States, namely, the robbery conspiracy
                   charged in Co t One of this Information and the attempted robbery charged in
                   Count Two of is Information, did use and carry firearms, and in furtherance of
                   such crim~, di possess firearms, and did aid and abet the use, carrying, and
                   possession of rearrµs, which were brandished.

            Id. at 4-5. Petitiop.er p eaded guilty to all three Counts in the Information pursuant to a

            agreement dated ~epte ber 8, 2010, and signed by Petitioner and his attorney on Septe

            2010. See Pl. Br.: Ex.   ., at 1.

                           T~e pl t·a ag.reement described the § 924(c) firearm count, Count Three, i     i




            to the robbery cop_spir cy charged in Count One:                                              i
                                                                                                          I



                    Count Three of the Information charges the defendant with using, carrying, and i
                    possessing fire arms, and aiding and abetting the same, which were brandished .
                                    1
                    during ancl in relation
                              I
                                            to the robbery conspiracy charged in Count One...             !
                                                                                                          .

                              I


            Id. at 1-2.

                            Al Peitione~'s plea allocution taken September 15, 2010, the governme
            described Count Thre consistently with the plea agreement, i.e., as a brandishing of a
                              1




             "in furtherance df the crime of violence charged in Count One of the information; that i ., the

             robbery conspiracy":

                     Count TI:µee, hich is the gun charge, has two elements: First, that on or about
                     the date charg din the information; that is, July 14, 2007, the defendant   .    :
                     knowingly br~dished or aided and abetted the brandishing of a firearm by         i

                     another; And, /second, that the defendant possessed or used the firearm which w.
                     brandished o~.aided and abetted the brandishing of a firearm by another in           !


                     furtherance o · the crime of violence charged in Count One of the information; t at
                     is, the robbe · conspiracy.                                                        I

                                                               2



                                                                                                              I
         Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 3 of 8
                                                                                          !   I



                   I

Pl. Br. Ex. C, at 11:12- 1.

               Howeve , Petitioner allocuted, not to the conspiracy alleged in Count One iof the

Information, but r~ther to the attempted robberies alleged in Count Two. See id. The fol IioLing

exchange took pla~e:

       The Court: Tel me what you did. To make it easier for you, there is a table set
       out ... shqwin dates of [twelve] robberies or attempted robberies between July
       14, 2007 and D cember 10, 2007. Were you involved in each and all of those
       robberies-,



        The Court:
                              .
                       r attempted robberies? And with respect to the Yonkers one in
        item A, were y u inside the apartment?

        The Deferidan : Yes.

        The Court: Di you have a gun?

        The Defendan : Yes.

        The Court: Di you show that gun?

        The Defendan : Yes.

        The Court: Di you use that gun in effect to scare the person into compliance
        with what you anted to do?

        The Defendanf= Yes.

        The Court: Dih you have a gun at any of the other robberies or attempted
        robberies?

        The Defendant: Yes, there w[ ere] guns used.

        The Court: ,ere were guns used. In all of them?

        The Defendant: Yes.

 Id. at 15:21-16:17.




                                                 3
         Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 4 of 8


                                                                                           [I
               On No ember 18, 2010, I sentenced Petitioner to 219 months' impriso
                                                                                           1
                                                                                               Tt:   135

months concurrently o Counts One and Two, and, consecutively, 84 months, on Count Iee.

See 8-cr-1133, ECF Nl 97, at 2.
               Petitioner filed this§ 2255 action in June 2016. See ECF No. 1. With th      nsent
                       l                                                                  Ii


of the parties, I stayed }he case to await decisions in ongoing Second Circuit and Supre]~ Court

litigation bearing 'on P titioner's claims. After United States v. Davis, 139 S. Ct. 2319 ( 919),
                                                                                           1

                                                                                           1

holding that 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague, and United States v.        trett,
                                                                                           I


937 F.3d 126 (2d Cir. '019), holding that a conspiracy to commit a Hobbs Act robbery i             ot a

"crime of violence" s+cient to be predicate offense to § 924(c), I lifted the stay,

                       I                    Discussion

                When ~ § 924(c) conviction rests upon both a conspiracy to commit Hob              Act

robbery and a separat1 valid § 924(c) predicate offense, the conviction remains valid, e   LI after
Davis and Barrett. Se:k, e.g., United States v. Walker, --- F. App'x ---, 2019 WL 489683 9~ at *2
                                                                                               I
                                                                                           1




                       !                                                                   I


(Oct. 4, 2019); In re iavarro, 931 F.3d 1298, 1302 (11th Cir. 2019) ("[A]lthough Nava rf pled

guilty to conspiracy tq commit Hobbs Act robbery and a § 924(c) violation, his plea agr ment
                                                                                               1
 and the attendant facttal pi:offer more broadly establish that his § 924(c) charge was pr cljcated

 both on conspiracy tojcommit Hobbs Act robbery and [a valid predicate offense].").

                There re two questions to be decided: (I) is an attempt to commit a Ho bs Act

 robbery a "crime ofvJolence" under 18 U.S.C. § 924(c); and (2) was the Information to,~hich

 Petitioner pleaded nakowed by his plea agreement and/or the description of the§ 924(          6ffense

 provided by the govet·ent at his plea hearing. I hold that attempt to commit Hobbs 'c(
                       ,                                                                       I
 robbery is a crime of; iolence and that, notwithstanding the plea agreement and descrip ipn of
                       ,                                                                       I
                                                                                               I
                                                                                               I
                                                   4
                                                                                               I
                                                                                               II
              Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 5 of 8

                              I

    the § 924(c) offense at   f   s plea, Petitioner pleaded to brandishing a firearm in furtherance              ~ an
    attempt to commit Hob,, Act robbery: 1                                                                        I
           A. Attempt to C<;>mmit a Hobs Act Robbery is a§ 924(c) Crime of Violence
                           I
                  Section 924(c) defines a "crime of violence" as a felony offense that "has                      kn

 element the use, attempild use, or threatened use of physical force against the person or p ~erty
                              I                                                                                   I
 of another." 18 U.S.C.       §924(c)(3)(A).      In order to decide ifan offense is a "crime of viol 11ce"   1




                              }                                                                               I   I

 under this clause, courts,!apply the so-called "categorical approach," which entails determi i~g

the "minimum criminal tonduct necessary for conviction under a particular statute." Unit                          j
States v. Hill, 890 F.3d ~!, 55 (2d Cir. 2018) (quotation marks omitted). In Petitioner's ca,                     1, the
                         l
relevant offense is the Hobbs Act. See 8-cr-1133, ECF No. 81. The Hobbs Act provides:                             I
                              !
                            I
          Whoever in any \Vay or degree obstructs, delays, or affects commerce or the
          movement of an~ article or commodity in commerce, by robbery or extortion or
          attempts or cons~ires' so to do, or commits or threatens physical violence to any
          person or prope;7, in furtherance of a plan or purpose to do anything in violation
          of this section shall be fined under this title or imprisoned not more than twenty
          years, or both.     !
                              1
18 U.S.C. § 1951(a). The Hobbs Act defines "robbery" as
                              I
          the unlawful taki*g or obtaining of personal property from the person or in the                         I
                                                                                                                  I




          presence of anot~er, against his will, by means of actual or threatened force, or
          violence, or fear lf injury, immediate or future, to his person or property . . .                       I
Id. at§ 195l(b)(l).           ;                                                                                   :

                  To "estab:ish attempt, the government must prove that a defendant had the i ~ent
                              !
to commit the under!yin, crime and that he took a substantial step toward its completion." :

United States v. Gagliardi, 506 F.3d 140, 150 (2d Cir. 2007). Conspiracy, on the other ha df
                         I
                              l
1
  In several recent orders, I rejected the government's argument that petitioners in comparable situations to th t;of
the Petitioner here procedurally defaulted on their respective § 2255 challenges. See Camacho v. United, Stat s; l 7-
cv-5199, ECF No. 675; Ramah v. United States, 16-cv-4829, ECF No. 12; Jimenez v. United States, 16-cv-4 ~.
ECF No. 6. For the same reasbns outlined in those orders, I reject the government's contention here that Peti iqner
has procedurally defaulted. sJe    ECF No. 13, at 4. Accordingly, I proceed to the merits.                        I
                              l                                                                                   I
                                                          5                                                       I

                                                                                                                  I
                                                                                                                  II
•                 Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 6 of 8

                                  !                                                                                    i    I


        requires "an agreement }y two or more persons to commit any offense against the United ~tes

        and an overt act to effect the object of the conspiracy." United States v. Chimurenga, 760 ~.2d


    ::~::o::,::~o~::) :::;:;c:~:::s:::e:::~::efendant rake a subsranti (ep

                       In a rece+ case before the F,astem District of New York, Judge Matsumoto ~eld

    that an attempt to co1t a Hobbs Act robbery is a crime of violence under § 924(c), reas ~ing
    in relevant part as follo')'s:                                                                                          i
                                  '                                                                                         '
               [T]h~ Second C_i~cuit ha_s squarely held that substantive Hobbs Act robbery                                  j
               qualifies as a cmp.e of v10lence . . . .                                                                     !
               [T]he Seco~d cJcuit has yet to determine whether attempted Hobbs Act robbery                                 '
               qualifies as a cri+.e of violence under§ 924(c) .... Nor has any district court in
               the Second Circu/t ruled on this specific question, as of the date of this
               Memorandum ancl Order.
                                  I
              The Second Circvit has, however, indicated that where a substantive offense is a
              crime of violenc,· under§ 924(c), an attempt to commit that offense similarly
              qualifies .... T .is is in line with precedent around the country.

    United States v. Jefferys,' No. 18-cr-359, 2019 WL 5103822, at *5-7 (E.D.N.Y. Oct. 11, 20                               i)
    (internal citations omitt+); see also, e.g., United States v. St. Hubert, 909 F.3d 335,351 (I I~

    Cir. 2018) ("Like complited Hobbs Act robbery, attempted Hobbs Act robbery qualifies a                                 t
    crime of violence under       i.   924(c) ... "). 2                                                                     1
                                                                                                                            1
                                  I
                      I agree with Judge Matsumoto's analysis. Section 924(c) expressly include
                                                                                                                       I
                                                                                                                            I
                                                                                                                            I


                                  1
    "attempted use" of force in its definition, and Hobbs Act robbery requires the taking of pro
                                  •
                                                                                                                            erty
                                                                                                                            I

                             I
    by "actual or threatened fi.orce, or violence, or fear of injury," 18 U.S.C. § 195l(b). Taking a
                                                                                                    I
                                                                                                                            I
    substantial step toward      erl mpletion of such a robbery categorically involves the attempted                       rl
               l
    _________....,l:__                                                                                                      II
    2
      Petitioner attempts in a foo~ote to distinguish Jefferys by arguing that Judge Matsumoto "explicitly noted ·          ~er
    ruling that the defendant's brief did not contain the necessary analysis to support his position," and that this       i$sing
    "analysis is present here." Pl.iReply, 8-cr-1133, ECF No. 163, at 7 n.5. This claim omits that Judge Matsum            tp also
    stated that despite defendant'~failure to "provide a persuasive analysis" or "apply the categorical approach,"         ~e
    would "nonetheless address th'e defendant's argument" on the merits. Jefferys, 2019 WL 5103822, at *6.
                                  l
                                                                                                                            I
                                  I
                                  ,                                                                                         I
                                                               6
•••            Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 7 of 8


                                                                                                                             I
      threatened use offorce1And as Judge Matsumoto observed, this Circuit has found Hobb Act

      robbery to be a crime o:rviolence, see United States v. Hill, 890 F.3d 51, 60 (2d Cir. 201 )and
                                         1
                                         1                                                                               I
      this Circuit and others have found that attempts to commit crimes of violence are themse ves
                                         ,                                                                            I
      crimes of violence. Se~.·, e.g., United States v. Pereira-Gomez, 903 F.3d 155, 166 (2d Ci 2018);
                                         1,                                                                              '




      Arellano Hernandez v. !Lynch, 831 F.3d 1127, 1132 (9th Cir. 2016) ("The 'attempt' porti                        ~ of
                                                                                                                      I
                                         I                                                                            I

      [the] conviction does dot alter our determination that the conviction is a crime ofviolenc                     .f').
                                         I                                                                           )
               B. Neither the Plea A eement nor the Prosecutor's Ex lanation of the                     924 c         fense
                  at Petitioneri s Plea Hearing Narrowed the Information                                             I
                        Petitioder pleaded guilty to all three Counts in the Information: the § 924 ici gun

      count (Count Three), ~d both charged predicates, i.e., attempt to commit a Hobbs Act r

      (Count Two) and cons~iracy to commit a Hobbs Act robbery (Count One). The Inform !tj°n
                                                                                                                     f           ery



      specified that Count Three was predicated upon both the conspiracy and the attempt Co nts.
                                     :                                                                               I
      And Petitioner's allocution was a clear confession to brandishing a firearm in furtheran                   b/of an
                          ' Act robbery. Petitioner testified that during at least one robbe                         I
      attempt to commit Hobbs
                                    !
      attempt he brandishe~a firearm to frighten a would-be victim into compliance, and that,
                                    ,t

      a gun in every single one
                            I
                                of the charged robberies. 3
                                I
                                   i

                        The Information was not amended, constructively or otherwise.
                                l                                                           I
      plea agreement described the§ 924(c) offense as based on the Hobbs Act conspiracy al ~~ed in
                           i                                                                I
      Count One of the Inf1rmation and not the attempt alleged in Count Two, and although t                       f
      government's descrip~ion of the§ 924(c) offense at Petitioner's plea hearing was consi ent with
                                I


      the plea agreement, Pititioner also pleaded guilty to the attempt charge alleged in Co
                                                                                              i
                                                                                                woof              f
      the Information, separately and as a predicate to Count Three. The Information gave cl ar notice
                               i                                                                                  I
                                                                                                                 t,
      ' This cruse is, therefure, i~ stark contrrust to several recent Davis-motivated habeas petitions add.-essed b  Court,
      in which I observed that the allocutions therein failed to address any potential predicate offense aside fro 'Hobbs
      Act robbery conspiracy. See supra note 1. I note that in those cases, the defendants also had not pleade guilty to
      attempted Hobbs Act robpery or another valid predicate. See Camacho, l 7-cv-5199, ECF No. 13, at 1-2 RI oman,
       16-cv-4829, ECF No. 12,1Jat 1-2; Jimenez, 16-cv-4653, ECF No. 6, at 1-2.
                               1
                                                                7              ,                                 I
                               .                                                                                 I
                                                                                                                 j
          Case 1:16-cv-04797-AKH Document 15 Filed 11/15/19 Page 8 of 8

                                                                                             I
to Petitioner that both ~e Hobbs Act Conspiracy and the Hobbs Act Attempt were predi jes for

Count Three, the § 924(c) Count. His allocution made it even clearer that the 924(c) Co nt was,
                       :                                                                     I
in fact, predicated uporl the attempt. The government's descriptions did not amend, or n         ow,
                       ;                                                                     I
                       , United States v. Bastian, 770 F.3d 212,220 (2d Cir. 2014) ("N t' every
the Information. Cf, e.g.,
                       ,                                                                     I
divergence from the teims of an indictment, however, qualifies as a constructive amend •dnt.");
                       .                                                                     I
id. ("We have consisteµtly permitted significant flexibility in proof adduced at trial to su port a
                       :                                                                   I
defendant's conviction;, provided that the defendant was given notice of the core crimina ity to be
                       .                                                                   I
                       l                                                                     '

proven against him.") \quotation marks omitted).

                                            Conclusion
                                                                                             I
               For all 1he foregoing reasons, the § 2255 petition is denied. The Clerk sh 11I

terminate the open motion (8-cr-1133, ECF No. 131).                                          I
                                                                                             I

                SOOR,DERED.
                                                                                             I
                                                                                             '


 Dated:         Nove~ber ;fio19
                New Ybrk, New York
                       '




                                                   8
